DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Interpretation
Examiner notes that present claims 1-20 are drawn to an apparatus. "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114). Also see In re Yanush , 477 F.2d 958, 177 USPQ 705 (CCPA 1973). Any functional limitations followed by a linking term “for” or “configured to” do not structurally contribute to the apparatus. In the instant case, For instance, configured to regulate a rear roof rail and a package tray…(claim 1), configured to regulate a cowl and an upper portion…(claim 3), configured to regulate a rear roof rail, to regulate the package tray and the upper portion…(claim 5), configured to regulate a lower portion…(claim 7), configured to key-weld the lower portion…(claim 20) are functional limitations. Furthermore, examiner notes that, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963) (MPEP 2115). A recitation with respect to the material intended to be worked upon by a claimed apparatus does not impose any structural limitations upon the claimed apparatus. For example, “side assembly, “floor assembly”, “a cowl and a front roof rail”, “a rear roof rail and a package tray”, lower and upper portions of the side assembly are workpiece materials which do not structurally limit the claimed welding apparatus.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, limitations of “key-weld the upper portion of the side assembly.., key-weld the upper portion” are ambiguous because it is unclear what is meant by the term “key-weld”. Particularly, it is confusing whether this is different from welding? Applicant’s original specification appears to repeat this same term without defining or explaining “key-welding”. The recited, vague language fails to clearly set forth the scope, rendering the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: welding (not key-welding).
With respect to claim 5, features of “a third gripper”, “a fourth gripper” and “a second post frame” are ambiguous and lack proper basis because a first and a second gripper or a first post frame have not been previously defined. It appears this claim should depend on claim 2. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to be dependent on claim 2.
With respect to claim 6, recited features “the third gripper and the fourth gripper are detachably coupled to the second post frame by the handling robot” all lack sufficient antecedent basis because none of the gripper, post frame or handing robot is present in claim 1. It appears this claim should depend of claim 5. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to be dependent on claim 5.
With respect to claim 15, recited feature “a second coupling pin”  is ambiguous and lacks proper basis because a first coupling pin has not been previously defined. Also, “the first side” (last line) does not have sufficient antecedent basis and should recite “a first side”. The recited, vague language fails to clearly set forth the scope, rendering the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: the first gripper includes a first gripper frame detachably provided at an arm front end of the handling robot; a plurality of clampers provided in the first gripper frame and clamp an upper portion of the side assembly and a cowl.
With respect to claim 16, recited feature “a third coupling pin”  is ambiguous and lacks proper basis because a first or second coupling pin have not been recited previously defined. Also, “the other side” (last line) does not have sufficient antecedent basis and should recite “other side”. The recited, vague language fails to clearly set forth the scope, rendering the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: the first gripper includes a first gripper frame detachably provided at an arm front end of the handling robot; a plurality of clampers provided in the first gripper frame and clamp an upper portion of the side assembly and a cowl.
With respect to claim 17, recited feature “a fourth coupling pin”  is ambiguous and lacks proper basis because first thru third coupling pins have not been previously defined. Also, “the second side” (last line) does not have sufficient antecedent basis and should recite “a second side”. The recited, vague language fails to clearly set forth the scope, rendering the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: the first gripper includes a first gripper frame detachably provided at an arm front end of the handling robot; a plurality of clampers provided in the first gripper frame and clamp an upper portion of the side assembly and a cowl.
With respect to claim 18, recited feature “a fifth coupling pin”  is ambiguous and lacks proper basis because first thru fourth coupling pins have not been previously defined. Also, “the second side” (last line) does not have sufficient antecedent basis and should recite “a second side”. The recited, vague language fails to clearly set forth the scope, rendering the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: the first gripper includes a first gripper frame detachably provided at an arm front end of the handling robot; a plurality of clampers provided in the first gripper frame and clamp an upper portion of the side assembly and a cowl.
With respect to claim 20, limitation of configured to key-weld the lower portion and upper portion is indefinite in scope because is it not clear what is meant by “key-weld” (see rejection of claim 1 above). For purpose of examination, the claim is taken to mean: configured to weld the lower portion and the upper portion.
Appropriate corrections are requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2018/0065694, hereafter “Lee”).
Regarding claim 1, Lee discloses a vehicle body assembly system 100 in which a pre-buck section 20 and a main-buck section 50 are respectively formed along a transport path 1 of a floor assembly 2 (fig. 1, abstract), comprising: a pre-buck unit 200 disposed in the pre-buck section and configured to regulate a lower portion 4a of a different side assembly 3 (figs. 2-3; [0070]) for each vehicle model with respect to opposite sides of the floor assembly, regulate a cowl and a front roof rail with respect to an upper portion 4b of the side assembly (figs. 2-3; [0071]), and weld the upper portion of the side assembly, the cowl, and the front roof rail; and a main-buck unit 500 disposed in the main-buck section, configured to regulate a rear roof rail and a package tray with respect to the upper portion of the side assembly that is pre-assembled in the pre-buck unit, and weld the upper portion of the side assembly, the rear roof rail, and the package tray [0061, 0073, 0139].  Examiner notes that “configured to regulate or weld” relates to functional limitations; the side assembly, cowl, front/rear roof rail are vehicle workpieces.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0065694).
As to claim 2, Lee discloses that a rotation index 610 (fig. 14) is reciprocally movable in a vehicle width direction at opposite sides of the transport path 1 (fig. 1), and tiltably rotatable at a predetermined angle; and a side hanger 510 detachably provided in a handling robot 581, coupled with the rotation index [0143], and configured to regulate a lower portion of the side assembly [0157-0160]. Lee discloses having the rotation index being in the main-buck section, compared to being in the pre-buck section as recited. However, Lee teaches that in the conventional art, the entire frame of the vehicle body can be controlled through the vehicle-specific side gates of the rotation index (also referred to as 4-sided rotator in the art- [0007]) in welding the relevant parts of the assembly [0008-0009]. Accordingly, one of ordinary skill in the art would appreciate that the rotation index is conventional tool and would enable to manipulate and position various parts of the vehicle body. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a rotator coupled with the side hangar in the pre-buck section in Lee in order to manipulate and position the parts of the vehicle body as necessary during the pre-assembly process.
As to claim 3, Lee discloses that the pre-buck unit further includes: a first gripper 251 (clamper) detachably provided in the handling robot 281, coupled to a first side of a first post frame 331 fixed to the moving member 321 (figs. 4, 7), and configured to regulate a cowl and an upper portion of the side assembly; and a second gripper 251 (another clamper- figs. 4-6) detachably provided in the handling robot, coupled with a second side of the first post frame, and configured to regulate a front roof rail and the upper portion of the side assembly [0081-0082]. Examiner also notes that “gripper” is generally broad and not limited by any specific structure; any holding element such as jig or clamping unit meets this feature.
As to claim 4, Lee discloses that the first and second grippers 251 are detachable coupled to the first post frame 331 through the handling robot 281 (fig. 4).  
As to claim 5, Lee discloses the main-buck unit 500 (fig. 1) includes: a third gripper 531 detachably provided in a handling robot 581, coupled with a first side of a second post frame 511 fixed to main buck frames at opposite sides of the transport path (fig. 12), and configured to regulate a rear roof rail and the upper portion of the side assembly; and a fourth gripper 531 (another clamper) detachably provided in the handling robot, coupled to a second side of the second post frame 511, and configured to regulate the package tray and the upper portion of the side assembly [0148-0150].
As to claim 6, Lee shows that the third gripper and the fourth gripper 531 are detachably coupled to the second post frame 511 by the handling robot 581 (figs. 1, 12).  
Regarding claim 7, Lee discloses a vehicle body assembly system 100 in which a pre-buck section 20 and a main-buck section 50 are respectively formed along a transport path 1 of a floor assembly 2 (fig. 1), comprising: 
a moving member 321 reciprocally movable in a vehicle width direction in pre-buck frames at opposite sides of the transport path in the pre-buck section 20 (figs. 1, 7; [0100-0101] 
a rotation index 610 (fig. 11) tiltably rotatable at a predetermined angle on a moving member [0142, 0157-0158]; 
a side hanger 210 (fig. 6) that detachably provided in a handling robot 281, coupled with the rotation index through the handling robot, and configured to regulate a lower portion of a side assembly (figs 1, 4; [0076-0077]); 
a first post frame 331 fixed to the moving member 321 (figs. 4, 7, [0100]); 
a first gripper 251 (clamper- figs. 4-6) detachably provided in the handling robot, coupled to a first side of the first post frame, and configured to regulate a cowl and an upper portion of the side assembly [0081-0082, 0086]; 
a second gripper 251 (another clamper- figs. 4-6) detachably provided in the handling robot, coupled to a second side of the first post frame, and configured to regulate a front roof rail and the upper portion of the side assembly [0086-0088]; 
a second post frame 511 fixed in main-buck frames at opposite sides of the transport path in the main-buck section 50 (figs. 11-12, [0147-0148]); 
a third gripper 531 (third clamper) detachably provided in the handling robot 581, coupled to a first side of30Attorney Docket No. 058299-516001US(Patent) the second post frame, and configured to regulate a rear roof rail and the upper portion of the side assembly; and 
a fourth gripper 531 (another clamper- fig. 12) detachably provided in the handling robot, coupled to a second side of the second post frame, and configured to regulate a package tray and the upper portion of the side assembly [0149-0150]. Examiner also notes that “gripper” is generally broad and not limited by any specific structure; any holding element such as jig or clamping unit meets this feature. Moreover, the side assembly, cowl, front/rear roof rail etc. are vehicle workpieces which do not structurally limit the claimed apparatus.
Lee merely differs from the claim by having the rotation index being in the main-buck section, compared to being in the pre-buck section as recited. However, Lee teaches that in the conventional art, the entire frame of the vehicle body can be controlled through the vehicle-specific side gates of the rotation index (also referred to as 4-sided rotator in the art- [0007]) in welding the relevant parts of the assembly [0008-0009]. Accordingly, one of ordinary skill in the art would recognize that the rotation index (4-sided rotator) is conventional tool and would enable to manipulate and position various parts of the vehicle body. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a rotation index coupled with the side hangar in the pre-buck section in Lee in order to manipulate and position the parts of the vehicle body as necessary during the pre-assembly process. 
As to claim 8, Lee discloses that the rotation index 610 includes: a pair of index frames 631 disposed at a distance from each other on the moving member 621 (fig. 14); a rotor 641 [0164] that includes four sides where the side hanger 510 that is different for each vehicle model is detachably provided and rotatably provided in the index frame by operation of a driver [0156, 0166]; a hanger coupling portion 651 provided in each side of the rotor and pin-coupled (coupling pin 551)- figs. 13-14, [0168]) with the side hanger; and a plurality of clampers 671 provided in each side of the rotor and fix the side hanger to the rotor [0164-0169].  
As to claim 9, Lee discloses that the hanger coupling portion includes a docking clamp 553 to which a first coupling pin 551 provided in the side hanger 510 is coupled while being fitted therein (fig. 13, [0151-0152], [0168-0170]).
As to claim 10, Lee discloses that the side hanger 210 includes: a hanger frame 211 detachably provided at an arm front end of the handling robot 281; at least one reference pin 231 provided in the hanger frame and fitted in a reference aperture of the side assembly [0081-0083]; a plurality of clampers 251 provided in the hanger frame, clamp a lower portion of the side assembly (fig. 4), and regulate a vehicle body transport direction and a height direction of the side assembly; and a first coupling pin 271 provided in the hanger frame and coupled with a docking clamp 273 (fig. 6; [0094-0095]). With respect to coupling with the rotation index, it is noted that Lee as modified in claim 7 above includes the rotation index in the pre-buck section and coupled to side hanger and so, the claim is rendered obvious. 
As to claim 11, Lee discloses that clampers 251 corresponding to a front pillar 5a, a center pillar 5b, and a rear pillar 5c of the side assembly among the plurality of clampers are reciprocally installed in a vehicle body transport direction [0088].  
As to claim 12, Lee discloses that a plurality of mounting seats are formed to additionally mount the clampers 251 in the hanger frame 211 (fig. 4, [0086]).  
As to claim 13, Lee discloses that docking clamps 351 (coupling portions) where second and third coupling pins 271 are respectively provided in the first gripper 251 and the second gripper 251 are coupled while being fitted thereto are provided in the first post frame 331 (figs. 4-6, [0107-0108]).  
As to claim 14, Lee discloses that docking clamps (coupling portions) where a fourth and fifth coupling pins 551 are respectively provided in the third gripper 531 and the fourth gripper 531 while being fitted thereto are provided in the second post frame 511 (figs. 11-13, [0147, 0150-0151].
As to claim 19, Lee discloses a second storage portion 910 (fig. 1) disposed in the main-buck section 50 to store the third grippers and the fourth grippers that are different for vehicle models [0144-0145, 0225]. In the same manner, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide a first storage portion in the pre-buck section with the motivation of storing desired parts such as side hangers and grippers during the pre-assembly process.  
As to claim 20, Lee discloses the vehicle body assembly system further comprising: first welding robots 410 disposed in the pre-buck section 20, configured to weld the lower portion of the side assembly and the floor assembly, and weld the upper portion of the side assembly, the cowl, and the front roof rail; and second weld robots 810 disposed in the main-buck section 810, and configured to weld the upper portion of the side assembly, the rear roof rail, and the package tray 9 (fig. 1, [0073], [0193]). 
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claim 7 above, and in view of Jang (US 9051015).
Regarding claims 15-16, Lee discloses that the first and second grippers 251 (figs. 4-6) includes a respective gripper frame detachably provided at an arm front end of the handling robot 281 and configured to clamp an upper portion of the side assembly and a cowl, as well as the upper portion and a front roof rail [0086-0087]. Lee fails to show a plurality of clampers provided in the gripper frame. However, such feature is known in the art. Jang (also drawn to vehicle body assembly system- abstract) teaches a gripper 190 (jig) including a gripper frame 191 and a plurality of clampers 193 (fig. 4; col. 5, line 62 thru col. 6, line 11). Jang discloses that the clampers 193 are configured to various types of panels of various vehicle models and movable in multiple directions. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the gripper in Lee to include a plurality of clampers in the gripper frame because doing so would accommodate various types of panels of various vehicle models and provide moving flexibility in multiple directions.
Regarding claims 17-18, Lee discloses that the third and fourth grippers 531 (figs. 12-13) includes a respective gripper frame detachably provided at an arm front end of the handling robot 581 and configured to clamp an upper portion of the side assembly and a rear roof rail, as well as the upper portion and a package tray [0148-0150]. Lee fails to show a plurality of clampers provided in the gripper frame. However, such feature is known in the art. Jang (also drawn to vehicle body assembly system- abstract) teaches a gripper 190 (jig) including a gripper frame 191 and a plurality of clampers 193 (fig. 4; col. 5, line 62 thru col. 6, line 11). Jang discloses that the clampers 193 are configured to various types of panels of various vehicle models and movable in multiple directions. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the gripper in Lee to include a plurality of clampers in the gripper frame because doing so would accommodate various types of panels of various vehicle models and provide moving flexibility in multiple directions.

Information Disclosure Statement
No information disclosure statement (IDS) has been submitted. Applicant is reminded of candor duty to disclose all information material to patentability. See MPEP 2001 and CFR 1.56. A finding of “fraud,” “inequitable conduct,” or violation of duty of disclosure with respect to any claim in an application or patent, renders all the claims thereof unpatentable or invalid. See Chromalloy American Corp. v. Alloy Surfaces Co., 339 F. Supp. 859, 173 USPQ 295 (1972).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735